DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims 
Claims 1-2, 9, 14, 21-22 and 33-37 are pending.  Claims 33-37 are newly added.  Claims 3-8, 10-13, 15-20 and 23-32 are canceled.  Claims 1, 2, 9 and 14 are amended.  Claims 1-2, 9, 14, 21-22 and 33-37 are examined.

Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  


Rejections Withdrawn 
Claim Rejections - 35 USC § 112 (a) (New Matter)
In light of the amendments to the claims the rejection of claims 1-2, 9-14, and 21-32 under 35 U.S.C. 112(a) as failing to comply with the written description requirement is withdrawn.

Claim Rejections - 35 USC § 112 (b) (indefinite)
In light of the cancelation of the claims the rejection of claims 31-32 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn.  

Claim Rejections - 35 USC § 112 (d) (failure to further limit)
In light of the cancelation of the claims the rejection of claims 25-26 under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn.

Claim Rejections - 35 USC § 103
In light of the cancellation and amendments of the claims the rejection of claims 1-2, 9-14 and 21-30 under 35 U.S.C. 103 as being unpatentable over Goldblum et al. (United States Patent Publication 2016/0174552) in view of Peters (United Sates Patent Publication 2020/0009040-published date of 02/07/2017) and Cosgrove (United States patent Publication 2016/0024441) is withdrawn.  

In light of the cancellation and amendments of the claims the rejection of claims 31-32 under 35 U.S.C. 103 as being unpatentable over Goldblum et al. (United States Patent Publication 2016/0174552), Peters (United Sates Patent Publication 2020/0009040) and Cosgrove et al. (United States patent Publication 2016/0024441), as applied to all claims above, and further in view of Traynor et al. (United States Patent Publication 2017/0157021) is withdrawn.


New Rejections 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 9-14, and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Goldblum et al. (United States Patent Publication 2016/0174552) in view of Peters (United Sates Patent Publication 2020/0009040-published date of 02/07/2017), Cosgrove (United States patent Publication 2016/0024441) and Traynor et al. (United States Patent Publication 2017/0157021).
Goldblum et al. et al. teach compositions which comprise silicon dioxide based particles such as diatomaceous earth which comprise pest control compositions that are useful for cosmetics, see paragraph [0037]. The pest control composition is effective against arachnids, see paragraph [0060]. The composition comprises a carrier particulate material including diatomaceous earth, see paragraph [0038]. Such carrier materials (i.e. diatomaceous earth) can be present from at least about 0.1% by weight to 99.9%, or from about 10-80% by weight, see paragraph [0015]. This range overlaps and renders obvious a claimed range of diatomaceous earth present in the composition from about 5% by weight to about 30% by weight as called for in instant claim 1, from about 5-25% by weight called for in instant claim 2, and from about 15-25% by weight, called for in instant claim 9. The composition can comprise an insect repellent in combination with solavetivone such as citronella oil, see paragraph [0031], [0046], [0166] and claims 110 and 167.  Citronella oil is called for in instant claim 14.  The insect repellant composition can take the form of a stick or cream, see paragraph [0029], [0295] and [0307]. 
The composition can comprise an anti-acne agent as it can be formulated for anti-acne use, see paragraph [0010], [0027], [0217], [0289]. The composition contains oils including citronella (a fragrance compound) and the carrier can include citronellol (acylic monoterpene alcohol), see paragraphs [0018] and [0236] and entire document.  The composition can contain polyethylene gelling agent present from .01-10% by weight, see paragraph [0021].  Polyethylene is called for in instant claim 37.  Gelling agents can also include natural or synthetic waxes, see paragraph [0021]. Natural or synthetic waxes are called for in instant claim 21.  
According to Goldblum the active agents can be infused (impregnated) therefore loaded with the diatomaceous earth particles, see paragraph [0100]. Waxes can be used as a viscosity modifying agent to increase the adhesion of the diatomaceous earth particles to the pest or insect or provide for a 
	Goldblum does not expressly teach beeswax and does not expressly teach that the composition contains a beeswax core modifier coating the particles.  Goldblum also does not teach geraniol. These deficiencies are made up for with the teachings of Peters, Cosgrove and Traynor.
Peters teaches topical cosmetic formulations which comprise pesticides, see paragraphs [0001], [0110].  The composition can comprise mixtures of moisturizing agents including beeswax, hydrogenated castor oil, fatty acids, and soybean oil, see paragraphs [0082] and [0087]. The concentration of the additional ingredients (i.e. moisturizers) can be added in any range from at least 0.0001 to 99%, see paragraph [0077]).  Beeswax is called for in instant claim 22.
Cosgrove et al. teach coating one or more core particles that comprise essential oils with wax coating compositions to impart controlled release properties and protection against environmental  factors, see paragraphs [0002], [0004], [0042]-[0050], [0220], and claim 22 . Examples of the wax coatings include beeswax, see paragraphs [0090] and claims 1-3. 
Traynor et al. teach pest repellent compositions useful for cosmetic products which comprise mixtures of plant oils including geraniol with citronella, see paragraphs [0032], [0083], [0107], [0110], [0111], [00124] and [0133]. The composition comprises additional agents including arachnid repellent can comprise mixtures of plant based oils including  peppermint, rosemary, thyme, cinnamon oil, 
It would have been prima facie obvious to provide Goldblum’s cosmetic pest control product with art recognized moisturizing agents including a combination of beeswax, fatty acids, hydrogenated castor oil and soybean oil each present in amounts from 0.001-99% by weight as suggested by Peters, in order to provide moisturization properties to the cosmetic product of Goldblum.   There would have been a reasonable expectation of success given both Goldblum and Peters are to cosmetic formulations which can comprise pesticidal ingredients. 
	 It would have been prima facie obvious to provide a beeswax coating to the diatomaceous earth particles of Goldblum to control the release of the active agents and protect the particles from environmental factors as suggested by Cosgrove.  There would have been a reasonable expectation of success because Goldblum’s composition suggests controlled release coatings of waxes given Goldblum suggests waxes can be used as a viscosity modifying agent to increase the adhesion of the diatomaceous earth particles to the pest or insect or provide for a controlled release. 
It would have been prima facie obvious to provide Goldblum’s insecticidal composition with at least 5% geraniol since Traynor teaches that geraniol is combinable with citronella oil for their arachnid/insect repellent properties, and suggests these amounts can be used as the additional agents for formulating cosmetic products.  There would have been a reasonable expectation of success because Goldblum discloses that their insecticide compositions can comprise plant oil compounds and both Goldblum and Traynor disclose that such composition have application in cosmetics.   


Response to Applicants’ Arguments
Applicants arguments of December 6, 2021 have been fully considered and are not found to be persuasive. 
Applicants note the amendments to the claims and where the support can be found for the amended subject matter.  In light of the amendments and cancelation of claims, the written description rejection has been withdrawn above.  
In light of the cancelation of the rejected claims, the indefiniteness rejection has been  withdrawn above.  
In light of the cancelation of the rejected claims, the 35 USC 112(d) rejection has been  withdrawn above.  
Applicants argue that Goldblum, Peters and Cosgrove do not render the presently claims subject matter obvious because they do not teach each and every claim limitation.  Applicants assert that no reference discloses about 5.0% to about 30% diatomaceous earth particles.  
Goldblum discloses that solavetivone can be combined with a carrier selection in a list in which diatomaceous earth is included, but there is no motivation for the skilled artisan to select diatomaceous earth.  Applicants assert that there is no motivation top combine Peters and Cosgrove with Goldblum.  Applicants assert that to reach the claimed invention the solavetivone would need to be removed from Goldblum’s composition, violating a core Goldblum teaching.   Additionally, solavetivone would need to be replaced with geraniol which is not taught by any of Goldblum, Peters or Cosgrove.  Diatomaceous earth from the list in Goldblum, ignoring the carriers taught by Peters and Cosgrove, arrive at 5% to 30% for the diatomaceous earth and combine this amount of diatomaceous earth with the geraniol.  
Applicants assert that Goldblum, Peters and Cosgrove also fail to motivate a skilled artisan to take any of these steps to arrive at the claimed composition.  


Examiner respectfully submits that Applicant’s remarks are considered unpersuasive.  Goldblum teaches a composition comprising a carrier particulate material including diatomaceous earth, see paragraph [0038].  Such carrier materials (i.e. diatomaceous earth) can be present from at least about 0.1% by weight to 99.9%, or from about 10-80% by weight, see paragraph [0015]. This range overlaps and renders obvious a claimed range of diatomaceous earth present in the composition from about 5% by weight to about 30% by weight.  MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  
Respectfully, Applicants are incorrect that solavetivone must be replaced.  Goldblum teaches that its composition can comprise an insect repellent in combination with solavetivone (such as citronella oil), see paragraph [0031], [0046], [0166] and claims 110 and 167.   Thus, Goldblum teaches the combination of a plant oil (specifically citronella oil) with the solavetivone.  
Applicants are correct that geraniol is not disclosed in Goldblum, Peters and Cosgrove because it is disclosed in Traynor.   Traynor et al. teach pest repellent compositions useful for cosmetic products which comprise mixtures of plant oils including geraniol with citronella, see paragraphs [0032], [0083], [0107], [0110], [0111], [00124] and [0133].   It would have been prima facie obvious to provide Goldblum’s insecticidal composition with geraniol since Traynor teaches that geraniol is combinable with one another for their arachnid/insect repellent properties, and suggests these amounts can be used as the additional agents for formulating cosmetic products.   There would have been a reasonable expectation of success because Goldblum discloses that their insecticide compositions can comprise plant oil compounds and both Goldblum and Traynor disclose that such composition have application in cosmetics.   
there is motivation to combine the teachings of Goldblum with those of Peters and Cosgrove.  It would have been prima facie obvious to provide Goldblum’s cosmetic pest control product with art recognized moisturizing agents including a combination of beeswax, fatty acids, hydrogenated castor oil and soybean oil each present in amounts from 0.001-99% by weight as suggested by Peters, in order to provide moisturization properties to the cosmetic product of Goldblum.   There would have been a reasonable expectation of success given both Goldblum and Peters are to cosmetic formulations which can comprise pesticidal ingredients.   It would have been prima facie obvious to provide a beeswax coating to the diatomaceous earth particles of Goldblum to control the release of the active agents and protect the particles from environmental factors as suggested by Cosgrove.  There would have been a reasonable expectation of success because Goldblum’s composition suggests controlled release coatings of waxes given Goldblum suggests waxes can be used as a viscosity modifying agent to increase the adhesion of the diatomaceous earth particles to the pest or insect or provide for a controlled release. 

Conclusion
Currently, no claims are allowed and all claims are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner, Art Unit 1619


/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619